Citation Nr: 1826302	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-10 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for post traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim of service connection for human immunodeficiency virus (HIV) and, if so, whether the claim may be granted.

3.  Entitlement to service connection for substance abuse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to January 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The issue of entitlement to an evaluation in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for HIV was denied in an August 1998 unappealed rating decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

2.  HIV is not attributable to service or service-connected PTSD.

3.  Substance abuse is not attributable to service or service-connected PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for HIV.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for HIV are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for substance abuse are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran, nor his representative, has alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Reopening a Prior Final Decision

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  The exception to this rule is 38 U.S.C. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  The language of 38 C.F.R. § 3.156(a) creates a low threshold and "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The claim for service connection for HIV was denied in an August 1998 unappealed rating decision.  The claim was denied because the evidence did not show that the Veteran HIV was incurred in or aggravated by service.  At this time, the Veteran was not service connected for PTSD.  Subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim for HIV.  The Veteran's sworn testimony suggests that his HIV is secondary to intravenous drug use, which is attributable to the in-service trauma that caused his PTSD.  A buddy statement further reflects that the Veteran said he used drugs to numb his mind from his in-service trauma.  It is noted that service connection for PTSD was established in a January 2014 rating decision-following the previous denial of the claim for service connection for HIV.  Accordingly, as new and material evidence has been received, the petition to reopen the previously denied claim for HIV is granted.

III.  Service Connection

The Veteran contends that he contracted HIV because of substance abuse that was directly caused by his in-service personal trauma-specifically, military sexual trauma (MST) by a superior while on active duty that formed the basis of the grant of service connection for PTSD.  See Hearing Testimony (May 2015).  He submitted a statement from his brother-in-law, which indicated that the Veteran told him he used drugs to numb his mind from the MST.  See Buddy Statement (September 2015).

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for HIV and substance abuse.  The evidence weighs against finding that either claimed disability began during service or is otherwise related to an in-service injury, event, or disease.  38 U.S.C. §§ 1110, 1131, 5107(b); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. §§ 3.303(a), (d), 3.307, 3.309.  The claims disabilities are not shown in service and are not attributable to service including in-service MST or secondary to service connected PTSD.

Service treatment records reflect no complaints or findings for HIV or substance abuse.  Report of separation examination dated in November 1980 reflects normal clinical evaluation.  Many years after service, in 1989, medical records shows that the Veteran was diagnosed with HIV positive and AIDS [acquired immunodeficiency syndrome].  See Medical Treatment Record - Non-Government Facility (November 2006).  Pertinent treatment records reflect a history of HIV/AIDS since 1989 related to IV drug abuse.

Although the Veteran argues that his HIV and substance abuse stem from his in-service MST, treatment records indicate a long history of drug use prior to service along with very high risk sexual activity over many years.  Vet Center treatment records dated in November 2008 reflect that the Veteran engaged in sexual relations with women in high school along with mutually consensual secret relationships with men; had forced incest with his sister; had enlisted in the military for education benefits and subsequently was forcibly raped by his commanding officer who threatened to disclose he was gay; had consensual sex with other men while intoxicated in service; and that he was diagnosed with HIV in 1989.

The evidence establishes that the Veteran has HIV attributable to substance abuse.  The Veteran does not contend nor does the evidence show onset of HIV in service.  The question for the Board is whether HIV and/or substance abuse is attributable to in-service MST including secondary to service-connected PTSD.  A VA medical opinion dated in February 2014 reflects that these conditions are less likely than not proximately due to or aggravated by in-service MST underlying PTSD based on a review of the record and history.  The examiner explained that the Veteran had a history of abusing drugs prior to service (as early as 10th grade); and a history of using heroin since 1973, prior to his MST, with ongoing use until 1984.  He explained that there was no aggravation beyond normal progression by service connected PTSD based on the evidence showing he continued to use drugs at roughly the same rate both before and after the in-service MST.

The Board has considered the Veteran's opinion and theory of entitlement.  He is competent and credible in his belief.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  However, the Board finds more persuasive the 2014 VA medical because it is based on an accurate medical history and provides an explanation that contains clear conclusions and supporting data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran has not provided a favorable medical opinion to weigh in this matter and has not rebutted or discredited the medical history relied upon in the 2014 VA medical opinion.  The buddy statement, although considered, is not probative because this statement simply reiterates the Veteran's report of that he abused drugs to numb his mind from recollecting his MST-it does not address his long standing history of drug abuse prior to service or explain why the Board should afford more weight to the Veteran's post service drug abuse in deciding these matters.

On balance, the evidence weighs against the claims for service connection for HIV and substance abuse.  Therefore, the claims are denied.  There is no doubt to resolve.  38 U.S.C. § 5107(b).


ORDER

The petition to reopen the previously denied claim for service connection for HIV is granted.

Service connection for HIV is denied.

Service connection for substance abuse is denied.


REMAND

The medical evidence of record is inadequate to evaluate service-connected PTSD and there appears to be outstanding pertinent treatment records.

Accordingly, the case is REMANDED for the following action:

1.  All updated pertinent treatment records should be obtained and associated with the clams file.

2.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected PTSD using the most recent Disability Benefits Questionnaire for PTSD.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (2012).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


